Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ariel Roth on 6/25/21

The application has been amended as follows: 


	In claim 1, line 7, after “front panel” please delete “;” and add –wherein the front panel includes a portion recessed from the flat bezel on which the first grille and the second grille are disposed;”
	In claim 1, second to last line, after “a self-sustaining reticulated area” please add –comprising a plurality of holes—
	In claim 11, line 2, after “second grille,” please add –the first grille and the second grille positioned downstream of the flat bezel—
	In claim 11, second to last line, after “a self-sustaining reticulated area” please add –comprising a plurality of holes—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762                                                                                                                                                                                                        063021